Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 09/29/2021. Claims 1-17 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 9, filed 09/29/2021, with respect to the claim interpretation of claims 1-8 under 35 U.S.C. § 112(f) have been fully considered and are persuasive. The claim interpretation under § 112(f) of claims 1-8 has been withdrawn. 
Applicant's arguments see pages 9-11, filed 09/29/2021, with respect to the claim rejection of claims 1, 2, 4-7, 9, 10, 12-15, and 17 under U.S.C. §102 and §103 have been fully considered but they are not persuasive. The amendments to claims 1, 9, and 17 have not overcome the initial rejection. Applicant argues that Nagase fails to disclose acquiring a request of a search for a product or service; identifying facilities based on the product or the service; extracting an unvisited facility from the facilities; and outputting information on the unvisited facility as a response to the request. However, as explained in the rejection below, Nagase expressly details allowing a user to input criteria such as a genre of a shop that the system can receive, and this clearly reads on identifying facilities based on the product or service after receiving a request for the system to search for the product or service, wherein the product or service is a genre of shop. The system can then output information as a response to the request. Applicant also argues that claims 2-8 and 10-16 would be patentable if the rejection of claims 1 and 9 were withdrawn. However, as the rejection of claims 1 and 9 still stands, claims 2-8 and 10-16 are also still rejected under U.S.C. §102 and §103.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. US 20170241792 A1 (“Nagase”).
	Regarding Claim 1. Nagase teaches an information processing device that provides information to a user, comprising: 
	a processor configured to acquire a request of a search for a product or a service; identify, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (Nagase teaches a route acquisition system in which a route can be acquired for visiting a plurality of destination locations in accordance with an order of visit that matches the needs of the user [paragraph 37]. The user inputs information that indicates a request to search for a product or service [paragraph 24]. This involves a navigation system that includes a route acquisition system with a control section that includes a CPU, a RAM, a ROM, and a storage medium [paragraph 17, FIG. 1]. The user can input things like the name of a convenience store, part of the name of a branch store, genre of a shop, etc. [paragraph 24]. The genre of a shop in particular reads on the processor identifying facilities based on the product or the service);
	acquire a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user (Nagase teaches a visit history acquisition unit as a part of the navigation system [paragraph 23, FIG. 1]. The visit history acquisition section is a program module that causes the control section to implement a function of acquiring a visit history that indicates a history of visit locations visited previously together with the order of visit to the visit locations. That is, by acquiring the visit history information in which positions and times at which the positions are passed are correlated with each other and which are correlated with the positions of destination locations visited by the user in the course of travel, the control ; 
	extract, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is located at a location other than the visited locations recorded in the travel history; and
	output information on an unvisited facility to the user, as a response to the request of the search for the product or the service (Nagase teaches that the control section can correct the order of visit locations by inserting a destination location between locations, and acquires a route by adding an intermediate destination location not included in the visit history which is in selected step S135 or S145 between locations in the visit history [paragraph 49, FIG. 4A]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. Additionally, the route acquisition system is programmed to refer to the visit history which includes the visit location of an attribute that matches the attribute of the destination location [Claim 3], so the control section can detect that the new location is not in the recorded travel history. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop). 
	Regarding Claim 2. Nagase teaches the information processing device according to claim 1. 
	Nagase also teaches:
	wherein the processor is further configured to output, to the user, information on the unvisited facility and information on a region that includes the location where the unvisited facility is located (Nagase teaches that when a plurality of destination locations are specified, the control section acquires information on the plurality of destination locations, and acquires information correlated with each of the plurality of destination locations [paragraph 32]. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).
	Regarding Claim 4. Nagase teaches the information processing device according to claim 1. 
	Nagase also teaches:
	wherein: 
the processor is further configured to:
acquire information on the user attribute; and 
	identify the facilities corresponding to the user attribute based on the information on the user attribute (Nagase teaches that in the case where an exploration for a route for visit is made without specifying the position of a destination location, and in a configuration in which the attribute of the destination location is input, a comparison is made between the input attribute of the destination location and the attribute of the visit location in the history to decide the order of visit to the current destination locations [paragraph 59]. The system can acquire information regarding the attribute from desired input means such as voice command or character input [paragraph 55], but can also acquire user visit history to compare the input attribute of the destination location to the visit history and decide the order of visit to the current destination locations [paragraph 59]. The attribute can be things such as name, branch store name, type/genre of the destination, or the action purpose (such as eating, shopping, or watching a play) [paragraph 55]. In this case, the route acquisition means searches the map information for a destination location of the input attribute, and explores for a route for visit for visiting the destination locations in accordance with the order of visit [paragraph 59]).
	Regarding Claim 5. Nagase teaches the information processing device according to claim 4. 
	Nagase also teaches:
	wherein: 
	the processor is further configured to acquire information on facilities related to a behavior pattern of the user (Nagase teaches that the control section of their invention can automatically acquire a route for visiting the destination locations in accordance with an order of visit that matches the behavior pattern of the user [paragraph 29]. In FIG. 2, at step S105, the control section acquires information on the plurality of destination locations, and determines, based on the user visit history, if the locations in the visit history and the plurality of destination locations completely match each other [paragraph 37, FIG. 2]); and 
	select the unvisited facility from facilities that are included in the facilities corresponding to the user attribute and that are facilities other than the facilities related to the behavior pattern (Nagase teaches that the control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140. If the route planned does not meet a particular behavior pattern, such as the number of destination locations or orders of visit, the control section can correct the order of visit in S150 by inserting a new destination location).
	Regarding Claim 6. Nagase teaches the information processing device according to claim 1. 
	Nagase also teaches:
	wherein: 
the processor is further configured to:
	identify a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history (Nagase teaches that the control section sets an order obtained by excluding the different location from the order of visit to the visit locations which is indicated in the visit history as the order of visit to the plurality of destination locations, and acquires a route for visit. That is, in the case where the visit locations which are visited in a previous visit history exceed the current plurality of destination locations in number and include all of the plurality of destination locations, the plurality of destination locations and the visit locations can be caused to completely match each other by excluding a different location, which is not included in the plurality of destination locations, from the visit history [paragraph 41]. The control system checks in S130 of FIG. 2 if the visit locations included in visit history and plurality of destination locations completely match each other. If they do not, then the control system selects the visit history including the largest number of plurality of destination locations in S135, and since these visitation histories necessarily cover different travel routes in different areas, a control section selecting a past history that has a number of destination locations that are equal to or greater than a predetermined number (the number in this case being the number of destination locations of the visit history with the largest number of destination locations) reads on identifying a region where the number of visits during the past travels is equal to or greater than a predetermined number based on the travel history); and
	identify the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number (Nagase teaches that after selecting the visit history with the largest number of destination locations in S135, the control system corrects the order of visit by inserting destination location between locations S150 and acquires the shortest route for visit at S155 [FIG. 2]. The control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140).
	Regarding Claim 7. Nagase teaches the information processing device according to claim 1. 
	Nagase also teaches:
	wherein: 
	the processor is further configured to determine whether there is the unvisited facility in the facilities corresponding to the user attribute based on the travel history (Nagase teaches that, after inserting a new location in step S150, the control section is able to organize the order of visit by adding the new location not included in the visit history which is selected in step S135 or S145 between locations in the visit history [paragraph 49]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. This reads on determining if the unvisited location is in the locations corresponding to the user attribute).
	Regarding Claim 9. Nagase teaches an information processing method that provides information to a user, comprising: 
	acquiring a request of a search for a product or a service;
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (Nagase teaches a route acquisition system in which a route can be acquired for visiting a plurality of destination locations in accordance with an order of visit that matches the needs of the user [paragraph 37]. The user inputs information that indicates a request to search for a product or service [paragraph 24]. This involves a navigation system that includes a route acquisition system with a control section that includes a CPU, a RAM, a ROM, and a storage medium [paragraph 17, FIG. 1]. The user can input things like the name of a convenience store, part of the name of a branch store, genre of a shop, etc. [paragraph 24]. The genre of a shop in particular reads on the processor identifying facilities based on the product or the service);
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of an information processing device and another device used by the user (Nagase teaches a visit history acquisition unit as a part of the navigation system [paragraph 23, FIG. 1]. The visit history acquisition section is a program module that causes the control section to implement a function of acquiring a visit history that indicates a history of visit locations visited previously together with the order of visit to the visit locations. That is, by acquiring the visit history information in which positions and times at which the positions are passed are correlated with each other and which are correlated with the positions of destination locations visited by the user in the course of travel, the control section acquires a visit history that indicates a history of visit locations visited previously together with the order of visit to the visit locations [paragraph 27]. Additionally, the storage medium stores map information utilized to explore for a route and specify the position of a vehicle [paragraph 19], can acquire the current position of a vehicle [paragraph 18], and in one embodiment, the vehicle includes a GPS reception section [paragraph 21], a vehicle speed sensor, a gyro sensor, and a user I/F section. These sensors output signals to the control section and make the vehicle act as another device with which the user takes with them to visited locations); 
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is located at a location other than the visited locations recorded in the travel history; and
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service (Nagase teaches that the control section can correct the order of visit locations by inserting a destination location between locations, and acquires a route by adding an intermediate destination location not included in the visit history which is in selected step S135 or S145 between locations in the visit history [paragraph 49, FIG. 4A]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. Additionally, the route acquisition system is programmed to refer to the visit history which includes the visit location of an attribute that matches the attribute of the destination location [Claim 3], so the control section can detect that the new location is not in the recorded travel history. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).
	Regarding Claim 10. Nagase teaches the information processing method according to claim 9.
	Nagase also teaches:
	further comprising:
	outputting, to the user, information on the unvisited facility and information on a region that includes the location where the unvisited facility is located (Nagase teaches that when a plurality of destination locations are specified, the control section acquires information on the plurality of destination locations, and acquires information correlated with each of the plurality of destination locations [paragraph 32]. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).
	Regarding Claim 12. Nagase teaches the information processing method according to claim 9.
	Nagase also teaches:
	further comprising:
	acquiring information on the user attribute; and 
	identifying the facilities corresponding to the user attribute based on the information on the user attribute (Nagase teaches that in the case where an exploration for a route for visit is made without specifying the position of a destination location, and in a configuration in which the attribute of the destination location is input, a comparison is made between the input attribute of the destination location and the attribute of the visit location in the history to decide the order of visit to the current destination locations [paragraph 59]. The system can acquire information regarding the attribute from desired input means such as voice command or character input [paragraph 55], but can also acquire user visit history to compare the input attribute of the destination location to the visit history and decide the order of visit to the current destination locations [paragraph 59]. The attribute can be things such as name, branch store name, type/genre of the destination, or the action purpose (such as eating, shopping, or watching a play) [paragraph 55]. In this case, the route acquisition means searches the map information for a destination location of the input attribute, and explores for a route for visit for visiting the destination locations in accordance with the order of visit [paragraph 59]). 
	Regarding Claim 13. Nagase teaches the information processing method according to claim 12.
	Nagase also teaches:
	further comprising:
	acquiring information on facilities related to a behavior pattern of the user (Nagase teaches that the control section of their invention can automatically acquire a route for visiting the destination locations in accordance with an order of visit that matches the behavior pattern of the user [paragraph 29]. In FIG. 2, at step S105, the control section acquires information on the plurality of destination locations, and determines, based on the user visit history, if the locations in the visit history and the plurality of destination locations completely match each other [paragraph 37, FIG. 2]); and
	selecting the unvisited facility from facilities that are included in the facilities corresponding to the user attribute and that are facilities other than the facilities related to the behavior pattern (The control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140. If the route planned does not meet a particular behavior pattern, such as the number of destination locations or orders of visit, the control section can correct the order of visit in S150 by inserting a new destination location).
	Regarding Claim 14. Nagase teaches the information processing method according to claim 9.
	Nagase also teaches:
	further comprising:
	identifying a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history (Nagase teaches that the control section sets an order obtained by excluding the different location from the order of visit to the visit locations which is indicated in the visit history as the order of visit to the plurality of destination locations, and acquires a route for visit. That is, in the case where the visit locations which are visited in a previous visit history exceed the current plurality of destination locations in number and include all of the plurality of destination locations, the plurality of destination locations and the visit locations can be caused to completely match each other by excluding a different location, which is not included in the plurality of destination locations, from the visit history [paragraph 41]. The control system checks in S130 of FIG. 2 if the visit locations included in visit history and plurality of destination locations completely match each other. If they do not, then the control system selects the visit history including the largest number of plurality of destination locations in S135, and since these visitation histories necessarily cover different travel routes in different areas, a control section selecting a past history that has a number of destination locations that are equal to or greater than a predetermined number (the number in this case being the number of destination locations of the visit history with the largest number of destination locations) reads on identifying a region where the number of visits during the past travels is equal to or greater than a predetermined number based on the travel history); and 
	identifying the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number (Nagase teaches that after selecting the visit history with the largest number of destination locations in S135, the control system corrects the order of visit by inserting destination location between locations S150 and acquires the shortest route for visit at S155 [FIG. 2]. The control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140).
	Regarding Claim 15. Nagase teaches the information processing method according to claim 9.
	Nagase also teaches:
	further comprising:
	determining whether there is the unvisited facility in the facilities corresponding to the user attribute based on the travel history (Nagase teaches that, after inserting a new location in step S150, the control section is able to organize the order of visit by adding the new location not included in the visit history which is selected in step S135 or S145 between locations in the visit history [paragraph 49]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. This reads on determining if the unvisited location is in the locations corresponding to the user attribute).
	Regarding Claim 17. Nagase teaches a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising: 
	acquiring a request of a search for a product or a service;
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (Nagase teaches a route acquisition system in which a route can be acquired for visiting a plurality of destination locations in accordance with an order of visit that matches the needs of the user [paragraph 37]. The user inputs information that indicates a request to search for a product or service [paragraph 24]. This involves a navigation system that includes a route acquisition system with a control section that includes a CPU, a RAM, a ROM, and a storage medium [paragraph 17, FIG. 1]. The user can input things like the name of a convenience store, part of the name of a branch store, genre of a shop, etc. [paragraph 24]. The genre of a shop in particular reads on the processor identifying facilities based on the product or the service);
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of an information processing device and another device used by the user (Nagase teaches a visit history acquisition unit as a part of the navigation system [paragraph 23, FIG. 1]. The visit history acquisition section is a program module that causes the control section to implement a function of acquiring a visit history that indicates a history of visit locations visited previously together with the order of visit to the visit locations. That is, by acquiring the visit history information in which positions and times at which the positions are passed are correlated with each other and which are correlated with the positions of destination locations visited by the user in the course of travel, the control section acquires a visit history that indicates a history of visit locations visited previously together with the order of visit to the visit locations [paragraph 27]. Additionally, the storage medium stores map information utilized to explore for a route and specify the position of a vehicle [paragraph 19], can acquire the current position of a vehicle [paragraph 18], and in one embodiment, the vehicle includes a GPS reception section [paragraph 21], a vehicle speed sensor, a gyro sensor, and a user I/F section. These sensors output signals to the control section and make the vehicle act as another device with which the user takes with them to visited locations);
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is located at a location other than the visited locations recorded in the travel history; and
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service (Nagase teaches that the control section can correct the order of visit locations by inserting a destination location between locations, and acquires a route by adding an intermediate destination location not included in the visit history which is in selected step S135 or S145 between locations in the visit history [paragraph 49, FIG. 4A]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. Additionally, the route acquisition system is programmed to refer to the visit history which includes the visit location of an attribute that matches the attribute of the destination location [Claim 3], so the control section can detect that the new location is not in the recorded travel history. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US 20170241792 A1 (“Nagase”) as applied to claims 2 and 10 above, and further in view of Tamayama et al. US 20120209506 A1 (“Tamayama”).
	Regarding Claim 3. Nagase teaches the information processing device according to claim 2. 
	Nagase does not teach:
wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location. 
	However, Tamayama teaches:
wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location (Tamayama teaches a navigation device and method for navigation in which an initial travel plan is displayed in a display area shown at numeral 710 of FIG. 27. The initial travel plan displays points to stop at in the travel plan as icons at the corresponding points [paragraph 199]. This can be an icon that represents the passing point BBB (eatery), an icon that represents the passing point AAA (tourist site, which reads on sightseeing spot), and an icon that represents the destination are placed at corresponding points along the time axis to be displayed. While the language “or information on a production area of special products in the region that includes the location” is written in the alternative, Tamayama also teaches this element because it teaches that the travel plan can display icons such as eateries, which can qualify as a production area of special products, if those products are food-related).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Nagase with wherein: the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location as taught by Tamayama so as to allow the information processing device to display location information for locations relating to the user’s needs, preferences, or characteristics.
	Regarding Claim 11. Nagase teaches the information processing method according to claim 10.
	Nagase does not teach:
	wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location.
	However, Tamayama teaches:
	wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location (Tamayama teaches a navigation device and method for navigation in which an initial travel plan is displayed in a display area shown at numeral 710 of FIG. 27. The initial travel plan displays points to stop at in the travel plan as icons at the corresponding points [paragraph 199]. This can be an icon that represents the passing point BBB (eatery), an icon that represents the passing point AAA (tourist site, which reads on sightseeing spot), and an icon that represents the destination are placed at corresponding points along the time axis to be displayed. While the language “or information on a production area of special products in the region that includes the location” is written in the alternative, Tamayama also teaches this element because it teaches that the travel plan can display icons such as eateries, which can qualify as a production area of special products, if those products are food-related).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Nagase with wherein: the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location as taught by Tamayama so as to allow the information processing device to display location information for locations relating to the user’s needs, preferences, or characteristics.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US 20170241792 A1 (“Nagase”) as applied to claims 1 and 9 above, and further in view of Yanase US 20130103311 A1 (“Yanase”).
	Regarding Claim 8. Nagase teaches the information processing device according to claim 1. 
	Nagase also teaches:
	Outputting information on the unvisited facility to the user (Nagase teaches that the control section can correct the order of visit locations by inserting a destination location between locations, and acquires a route by adding an intermediate destination location not included in the visit history which is in selected step S135 or S145 between locations in the visit history [paragraph 49, FIG. 4A]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).
	Nagase does not teach:
	wherein
	the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user.
	However, Yanase teaches:
	wherein
	the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user (Yanase teaches a method for providing route information in which a plurality of travel points may be identified on a particular route, and on that occasion the route may be selected based on a priority corresponding to an attribute of each of the via points [paragraph 65]. The priority may be specified by the user, or based on search history of the user, which means that it could be configured to give priority to an unvisited location first. Yanase also teaches outputting information to the user: a route display generation module at numeral 120 of FIG. 2 generates data for displaying information based on a comparison result between the subject route and the reference user route [paragraph 67], which means that Yanase displays the visitation order to the user).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Nagase with wherein the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user as taught by Yanase so as to allow the system or the user to prioritize the order in which the user visits the locations on their route.
	Regarding Claim 16. Nagase teaches the information processing method according to claim 9.
	Nagase also teaches:
	Outputting information on the unvisited facility to the user (Nagase teaches that the control section can correct the order of visit locations by inserting a destination location between locations, and acquires a route by adding an intermediate destination location not included in the visit history which is in selected step S135 or S145 between locations in the visit history [paragraph 49, FIG. 4A]. This addition of a new location also corresponds to a user attribute (needs, preferences, or characteristics) in that the new location is located along the route that the user wishes to take, and is added to correct the order of visit to meet the user’s needs. When a route for visit is acquired as described above, then through processing performed by the navigation program, the control section provides guidance on the route for visit at step S160. That is, the control section outputs a map that indicates the route for visit to the display section of the user I/F 44 [paragraph 52, FIG. 1], which is a way of outputting location information regarding the unvisited facility to the user. Additionally, the user inputs information into the user I/F, including destination information such as the name of a store or genre of a shop, and the control section specifies destination locations correlated with the input part of information as the search target destination locations [paragraph 24]. When the route guidance process is started, and the control section receives input of a plurality of destination locations, the control section outputs a control signal to the display section of the user I/F and displays an indication that prompts the user to input a plurality of destination locations. When the user inputs a plurality of destination locations (in the case where a distinction of destination locations is made, a final destination location and intermediate destination locations) using the sound input section or the touch panel of the user I/F, the control section specifies the plurality of destination locations which are input by the user by specifying search target destination locations on the basis of an output signal from the sound input section or the touch panel of the user I/F and searching the map information  for the search target destination locations [paragraph 31], which will correlate with the input information provided by the user [paragraph 24]. This means that the user I/F also outputs to the user the information that the locations meet the user’s input requirements, such as name of a store, or the genre of a shop).
	Nagase does not teach:
	further comprising:
	giving priority to the unvisited facility or limiting the facilities to the unvisited facility from among the facilities corresponding to the user attribute; and 
	outputting the information to the user (Yanase teaches a method for providing route information in which a plurality of travel points may be identified on a particular route, and on that occasion the route may be selected based on a priority corresponding to an attribute of each of the via points [paragraph 65]. The priority may be specified by the user, or based on search history of the user, which means that it could be configured to give priority to an unvisited location first. Yanase also teaches outputting information to the user: a route display generation module at numeral 120 of FIG. 2 generates data for displaying information based on a comparison result between the subject route and the reference user route [paragraph 67], which means that Yanase displays the visitation order to the user).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Nagase with further comprising: giving priority to the unvisited facility or limiting the facilities to the unvisited facility from among the facilities corresponding to the user attribute; and outputting the information to the user as taught by Yanase so as to allow the system or the user to prioritize the order in which the user visits the locations on their route.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Abramson et al. US 20160216130 A1 (“Abramson”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abramson teaches a system that can use a person’s data when traveling to build a user’s travel history, and also a passenger’s travel history if riding in the same vehicle, which relates to the present application regarding the use of a person’s travel history to form a travel route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664